Exhibit 23




Consent of Independent Registered Public Accounting Firm
  
We consent to the incorporation by reference in the Registration Statements of
German American Bancorp, Inc. on Forms S-3 and S-8 (333-160749, 333-80605,
333-157277 and 333-197524) of our report dated March 9, 2016 with respect to the
consolidated financial statements of German American Bancorp, Inc. and the
effectiveness of internal control over financial reporting, which appears in
this Annual Report on Form 10-K of German American Bancorp, Inc. for the year
ended December 31, 2015.
 
 
Crowe Horwath LLP
 
 
Indianapolis, Indiana
March 9, 2016
 
 
 




